DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 20 in the reply filed on 11/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “…, optionally wherein the top bracket includes a metallic material.”
It is unknown if the applicant intends for the top bracket to be a metallic material and renders the claim unclear and indefinite.
Claim 9 recites, “wherein the extension mechanism comprises a threaded member.”
However, claim 8 upon which 9 depends, has an extension mechanism in the alternative and makes the antecedent basis of the claim 9 unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (US PGPUB 2012/0325431 A1).

Regarding claim 1, Xia discloses a mounting device (30) for mounting a fan unit (40), the mounting device comprising: a reference plane and a reference axis normal the reference plane (The reference plane being coplanar with the mounting device and the reference axis being along the axis of the fan unit), the fan unit in a disengaged orientation being receivable towards the reference plane along the reference axis (See the progression between Figs. 1-3); a set of engagement members (34, 35)  radially disposed around the reference axis ([0015]) and arranged to surround the fan unit in the disengaged orientation at the reference plane (Figs ..1-3), the engagement members engageable with the fan unit upon actuation of the fan unit planarly along the reference plane from the disengaged orientation to an engaged orientation (Figs. 1-3) a set of engagement elements (342) disposed on the engagement members, the engagement elements engageable with a set of mounting holes (Shown on 41 as mounting holes on the fan casing) of the fan unit upon actuation of the fan unit to the engaged orientation (Figs. 1-3), wherein upon engagement with the fan unit, the engaged engagement members and the engagement elements resist movement of the fan unit relative to the mounting device (Figs. 1-3, the engagement members and engagement elements resist translation of the fan along the reference plane and the reference axis).

Regarding claim 2, Xia discloses all of claim 1 as above, comprising a plurality of engagement members angularly separated from each other about the reference axis (Fig. 1).

Regarding claim 3, Xia discloses all of claim 2 as above, comprising a plurality of engagement elements angularly separated from each other about the reference axis and engageable with a plurality of mounting holes on the fan unit (Figs 1-3, the holes shown on the fan casing engage with the engagement element 342 as the fan is rotated into position).

Regarding claim 4, Xia discloses all of claim 1 as above, wherein the fan unit is actuatable by rotation of the fan unit about the reference axis (Figs. 2-3).

Regarding claim 5, Xia discloses all of claim 4 as above, further comprising side surfaces (341) for guiding rotation of the fan unit (Figs. 2-3).

Regarding claim 6, Xia discloses all of claim 1 as above, wherein an engagement member comprises a side wall (341) and at least one bracket (342) extending from the side wall.

Regarding claim 7, Xia discloses all of claim 6, wherein the at least one bracket comprises a top bracket (342) and or a bottom bracket, optionally wherein the top bracket includes a metallic material.

Regarding claim 8, Xia discloses all of claim 1 as above, wherein an engagement member comprises a weakening or stiffening element (35) for increasing or decreasing, respectively a stiffness of the engagement member (35 are recited as the form of spring fingers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Deng et al. (US PGPUB 2014/0147313 A1).

Regarding claim 9, Xia discloses all of claim 8 as above.
However, Xia does not teach or suggest, “wherein the extension mechanism comprises a threaded member.”
Deng et al. teaches a spring (304) and a threaded pole (306) to allow for slidable mounting a fan body to a carriage (Fig. 3) as a fastener (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the spring fingers of Xia with the spring loaded fasteners of Deng et al., as both references are in the same field of endeavor, and a person of ordinary skill would appreciate that “fasteners are respectively mounted to the first and second through holes. The positioning poles are respectively extended through the first through hole and the second through hole, to allow the corresponding latching portions to latch with the board 12, thereby mounting the fastener to the board and prevent the fastener from missing [0015].”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Smith (US PGPUB 2020/0236812 A1).

Regarding claim 10, Xia discloses all of claim 1 as above.
However, Xia does not teach or suggest, “wherein the engagement members and/or engagement elements include a resilient material within a hardness range of Shore D 30 to 70 or wherein the engagement elements include a resilient material within a hardness range of Shore A 20 to 70.
Smith teaches, in the field of vibration damping in electronics mounting, that a plastic device mounting assembly (101) is a polymer that has a Shore A hardness of less than about 70 as to provide heat dissipation and a vibration damping to the electronic device ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronics mounting device of Xia to be composed of a polymer with a Shore A rating of less than about 70 as it provides vibration damping [0064].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Norton et al. (US PGPUB 2018/0362124 A1).
Regarding claim 11, Xia discloses all of claim 1 as above.
However, Xia does not teach or suggest, “wherein the mounting device to include an interfacing material for interfacing between the fan unit and engagement members, the interfacing material with a hardness range of Shore 00 0 to 40.
Norton et al. teaches, in the field of achieving an appropriate friction fit or compression fit, using a thermoplastic elastomer having a Durometer hardness rating of Shore 00 from about 0 to 100 to achieve a friction fit or a compression fit between two objects ([0030], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clasps of Xia to have a polymer coating with a hardness range of Shore 00 0 to 40 as taught by Norton et al., as both references are in the same field of endeavor (retaining a friction fit between two objects), and one of ordinary skill would appreciate that, “thermoplastic polymers that offer an appropriate friction fit have a Durometer hardness rating of Shore 00 from about 0 to 100 [0031].”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Amiel-Levy et al. (US PGPUB 2020/0231803 A1).

Xia discloses all of claim 1 as above.
Amiel-Levy et al. teaches a method of manufacturing a product via additive manufacturing (Abstract), the method comprising: obtaining an electronic file representing a geometry of the product ([0004]), controlling (152) an additive manufacturing apparatus (110) to manufacture over one or more additive manufacturing steps, the product according to the geometry specified in the electronic file ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to prototype the holder of Xia with the additive manufacturing system of Amiel-Levy et al., as both references are in the same field of endeavor, and a person of ordinary skill in the art would appreciate the ability to mechanically prototype and rapid manufacturing [0004].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2021/0197735 A1 discloses a tailgate protector.
US PGPUB 2020/039264 A1 discloses a motor assembly and method for manufacturing the same.
US PGPUB 2018/0080479 A1 discloses a fan vibration damping devices, systems and/or methods.
US PGPUB 2014/0035413 A1 discloses a motor mount.
US PGPUB 2012/0108691 A1 discloses a low density thermoplastic elastomers.
US PGPUB 2007/0268665 A1 discloses a fan assembly and fastening structure thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745